Per Curiam.

The only question made in this case is, whether an action of debt will lie, to recover the sum ascertained to be due by the decree of this Court for alimony ; and there seems to be no reason why it should not. The debt is certain, and it is proved by record ; and the decree is, in effect, as much a judgment, as if rendered on the common-law side of the Court.
It was once doubted whether an execution could issue, to carry into effect such a decree, and whether the only remedy should not be an action of debt; but there seems no good reason why both the remedies may not exist, (a)

Declaration adjudged good.


 Storer vs. Storer & Al. 6 Mass. Rep. 390